Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims, drawn to an airflow control system/method for controlling airflow comprising an elongated duct, a first set of air exit holes positioned along the bottom of the duct, a second set of air exit holes positioned along the top of the duct, a liner sheet, and an air deflector to modify the second airflow direction, classified in F24F13/0236.
II. Claim 15, drawn to an airflow control system comprising an elongated duct, a first set of air exit holes positioned along the bottom of the duct, a second set of air exit holes positioned along the top of the duct, a liner sheet, and an air exit hole positioned in the duct downstream a terminal end of the liner sheet to reduce or eliminate retrograde airflow along the length of the duct, classified in F24F13/02308.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case:
Group I, Claims 1-14 and 16-22 recite an air deflector to modify the second airflow direction.  This system/method is not used in combination with an air exit hole positioned in the duct downstream a terminal end of the liner sheet to reduce or eliminate retrograde airflow along the length of the duct.
Group II, Claim 15, recites an air exit hole positioned in the duct downstream a terminal end of the liner sheet to reduce or eliminate retrograde airflow along the length of the duct.  This system is not used in combination with an air deflector to modify the second airflow direction.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Anthony Bourget on 07/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-14 and 16-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
It is noted that Claim 15 is cancelled below to advance prosecution. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Anthony Bourget on 7/13/2022.
Claims
In the application, Claims 2, 3, 12, 14, 15, 18, 20, 21, and 22 have been amended to rectify 112 issues as follows:
Regarding Claim 2, line 1, the existing language:
“The system of claim 1 where the air deflector is a flexible sheet.”
Has been amended to:
-- The system of claim 1 where the 

Regarding Claim 3, line 2, the existing language:
“suspension cable, the deflector is connected to the suspension cable.”
Has been amended to:
-- suspension cable, the deflector is connected to the at least one suspension cable. -- 

Regarding Claim 12, line 1, the existing language:
“The system of claim 1 where the deflector conforms to the shape of”
Has been amended to:
-- The system of claim 1 where the deflector conforms to a shape of -- 

Regarding Claim 14, line 6, the existing language:
“along the duct, the liner sheet In part defining a first longitudinal”
Has been amended to:
-- along the duct, the at least one liner sheet In part defining a first longitudinal -- 

Regarding Claim 14, line 13, the existing language:
“in part lift from the duct upon escape of air through the second set of air”
Has been amended to:
-- in part lift from the duct upon escape of the air through the second set of air – 

Claim 15 is CANCELLED.

Regarding Claim 18, line 3, the existing language:
“beyond the cable.”
Has been amended to:
-- beyond the at least one cable. – 

Regarding Claim 20, line 3, the existing language:
“the duct by a suspension system independent of the duct.”
Has been amended to:
-- the duct 

Regarding Claim 21, line 3, the existing language:
“air escapes from at least one of the holes of the second set of air exit”
Has been amended to:
-- the air escapes from at least one of the holes of the second set of air exit – 

Regarding Claim 22, line 2, the existing language:
“air escaping through the second set of air exit holes flows downward.”
Has been amended to:
-- the air escaping through the second set of air exit holes flows downward. -- 

Allowable Subject Matter
Claims 1, 14, 16, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of an air flow control system as recited in Claim 1 specifically:
the structural and operative relationship between the elongated duct having a first set of air exit holes positioned along a bottom portion of the duct and a second set of air exit holes positioned along a top portion of the duct, the liner sheet positioned within and extending longitudinally along the duct, and the air deflector positioned externally the duct to modify the second airflow direction.
The art of record fails to render obvious the claimed combination of an air flow control system as recited in Claim 14 specifically:
the structural and operative relationship between the elongated flexible duct having a first set of air exit holes positioned along a bottom portion of the duct and a second set of air exit holes positioned along a top portion of the duct, the at least one liner sheet positioned within and extending longitudinally along the duct, and the air deflector in the form of a flexible sheet configured to lift from the duct upon escape of the air through the second set of air exit holes.
The art of record fails to render obvious the claimed combination of a method of controlling air flow from an elongated duct having a first set of air exit holes and a second set of air exit holes, a linear sheet positioned within and extending longitudinally along the duct, the liner sheet in part defining a first longitudinal compartment and a second longitudinal compartment within the duct such that air directed longitudinally along the first longitudinal compartment escapes through at least the first set of air exit holes and flows in at least a first airflow direction and air directed longitudinally along the second longitudinal compartment escapes through at least the second set of air exit holes and flows in at least a second airflow direction as recited in Claim 16 specifically:
providing a deflector to modify the second airflow direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Gebke (U.S. Patent No. 6,899,615) teaches (Figures 1, 3, and 4)::
An air flow control system (10) comprising an elongated duct (24) having a first set of air exit holes (38) positioned along a bottom portion (the lower portion of 24, as illustrated in Figure 1) of the duct (24) and a second set of air exit holes (the pores positioned along the upper portion of 24, as illustrated by air flow arrows in Figure 1) positioned along a top portion (the upper portion of 24, as illustrated in Figure 1), a liner sheet (22) positioned within and extending longitudinally along (as illustrated in Figure 1) the duct (24). 
Stark et al. (U.S. Pre-Grant Publication No. 2006/0070521) teaches (Figure 7)::
A duct liner (removable duct miner, title) within a duct (rectangular open duct, Paragraph 0046). 
Pinkalla et al. (U.S. Pre-Grant Publication No. 2011/0269390) teaches:
An air flow control system (10) including a liner sheet (16). .
Gebke et al. (U.S. Pre-Grant Publication No. 2009/0221226) teaches (Figure 5A):
An air flow control system (system of Figure 5A) comprising a liner sheet (80).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
07/14/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762